PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Chin, To
Application No. 14/373,279
Filed: July 18, 2014
Attorney Docket No. 3319/0514PUS1
For: OBJECT IDENTIFICATION SYSTEM AND METHOD
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 23, 2020, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned as a result of petitioner’s failure to take appropriate action in a timely manner after the decision by the Patent Trial and Appeal Board of October 23, 2020. Therefore, the proceedings as to the rejected claims were terminated. See 37 CFR 1.197(b).  As no claim was allowed, the application became abandoned on December 3, 2020. See MPEP 1214.06. A Notice of Abandonment was mailed on December 4, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $500, and the submission required by 37 CFR 1.114; (2) the petition fee of $525; and (3) a proper or an statement of unintentional delay.

This application is being referred to Technology Center Art Unit 2689 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-1642. All other inquiries concerning the examination or status of this application should be directed to the Technology Center at their customer service line (571) 272-2600. 


/APRIL M WISE/Paralegal Specialist, Office of Petitions